[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                    MARCH 27, 2008
                                                  THOMAS K. KAHN
                            No. 07-14556
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                 D. C. Docket No. 05-00095-CR-J-32-MCR

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                  versus

WILLIAM MICHAEL KOSTER,
a.k.a. Billy,
a.k.a. Skunk,

                                                   Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 27, 2008)

Before EDMONDSON, Chief Judge, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
      Roland Falcon, appointed counsel for William Michael Koster on this direct

criminal appeal, has filed a motion to withdraw on appeal supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Koster’s conviction and sentence are

AFFIRMED.




                                          2